Citation Nr: 1428534	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  08-26 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1965 to March 1967, and from July 1969 to March 1976.

This matter comes on appeal before the Board of Veteran's Appeals (Board) from a January 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for PTSD and assigned an initial evaluation of 50 percent effective August 31, 2004.  Entitlement to a TDIU was denied in a September 2009 supplemental statement of the case.

The Board remanded the case in December 2011 for additional development.  The Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Virtual VA and VBMS files have been reviewed.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD has been manifested by occupational and social impairment with reduced reliability and productivity, but not total impairment or deficiencies in most areas at any time during the period on appeal.

2.  The Veteran is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2.  Resolving reasonable doubt the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

As the issue on appeal concerns an initial rating for PTSD and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 
38 U.S.C.A. § 5103(a) notice for the service connection claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. 
§ 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  With regard to the appeal for a TDIU, the Board is granting, in full, the benefits sought; accordingly, VA has no further duty to notify or assist with regard to this issue.

VA also has a duty to assist a veteran in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records, VA and private medical treatment evidence, Social Security Administration records, and the Veteran's statements. 

The Board further finds that VA has complied with the duty to assist by aiding in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical treatment records.  The Veteran was also afforded VA psychiatric examinations in June 2012 and December 2006.  The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  The examinations are adequate because they contain a history obtained from the Veteran and a thorough examination relevant to the applicable rating criteria.   For these reasons, the Board is satisfied that VA has fulfilled the duties to notify and assist required by the VCAA.

Increased Evaluation

The Veteran contends that he is entitled to an initial rating in excess of 50 percent for his PTSD.  For the reasons that follow, the Board concludes that a rating of 50 percent most closely reflects the Veteran's symptoms and that no increased rating is warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  
38 C.F.R. § 4.14 (2013). 

The Veteran's service-connected PTSD is evaluated as 50 percent disabling under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. 
§ 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Under the provisions for rating psychiatric disorders, a 50 percent disability rating requires evidence of the following:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411. 

The evidence considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, supra.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

According to DSM-IV, a score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  Several GAF scores have been assigned in the evidence, the lowest of which was a 52, assigned at a December 2006 VA mental health visit, and the highest of which was a 60, assigned at the Veteran's most recent June 2012 VA examination.  As noted above, according to the DSM-IV both of these scores are indicative of moderate symptoms or moderate difficulty in social or occupational functioning.  They do not tend to show deficiencies in most areas or total impairment.

An October 2005 statement from a counselor at the Veteran's Vet Center asserts that his PTSD symptoms prevent him from maintaining any level of social interaction, and reduce his ability to understand simple directions when he is in a stressful situation.  His specific symptoms included flat affect, little emotional control, easy crying, hyper-arousal, difficulty sleeping, startle response, irritability, anger, intrusive thoughts, nightmares, and self-imposed isolation.  The Vet Center counselor concluded that, due to his PTSD symptoms, the Veteran is not able to maintain any level of employment.    

The Veteran was afforded a December 2006 VA psychiatric examination.  The diagnosis was "moderately severe" PTSD, with a GAF score of 55.  The symptoms included irritability, anxiousness, and depression.  

The Veteran was alert, oriented, and ambulatory with depressed mood at a December 2006 mental health visit.  He reported no plans or previous suicidal attempts.  He displayed psychomotor retardation with no gross cognitive changes.  His GAF score was 52.

A May 2007 VA mental health note shows that the Veteran was overall relaxed in posture with dull/flat affect.  His eye contact was good and recent and long-term memory appeared intact.  He denied having suicidal or homicidal ideations.  His GAF score was 53.  His GAF score was consistently recorded as 55 at PTSD group sessions dated June through November of 2007.

In January 2008, a VA physician reported that the Veteran was alert, oriented, and ambulatory.  He displayed moderate to intense anxiety and some depression, but denied suicidal ideation.  His speech was clear, coherent, and relevant, with logical and goal oriented thinking and adequate insight and judgment.  There were no detectible cognitive deficits.  The GAF score was 56.

He reported feeling "pretty good" in February 2009, and the VA examiner noted that he was alert, oriented, and ambulatory, with slightly depressed mood.   Cognitive abilities were grossly intact and he denied suicidal ideation.  His GAF score was 56.

The Veteran was afforded a VA psychiatric examination in June 2012.  The examiner determined that the Veteran's occupational and social impairment was due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during significant stress; or, that his symptoms are controlled by medication.  His GAF score was 60.  The Veteran reported that his relationship with his wife was "going great," but that he does not have many friends outside the marriage.  He has no children.  He noted that he had to retire from his job of 17 years selling lawn equipment, due to his colon cancer.  He stated that his current medication keeps him calm and helps him function.  The VA examiner reported that the Veteran appeared alert and fully oriented, with normal speech and thought content and process.  His mood was mildly to moderately depressed with restricted affect.  He denied hallucinations, delusions, and suicidal or homicidal ideation, intent or planning.  There was no observable impairment in attention, concentration, or memory.  The Veteran reported experiencing sleeping difficulty, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The symptoms observed by the VA examiner included: anxiety, chronic sleep impairment, flattened affect, and difficulty in establishing and maintaining effective work and social relationships.  The VA examiner stated that the Veteran's PTSD symptoms "do not appear to eliminate his current capacity for physical or sedentary employment."  

The Board finds that the Veteran's PTSD is not productive of social and occupational impairment with deficiencies in most areas such as work school family relations, judgment thinking or mood.  The Veteran does not have suicidal ideation, obsessional rituals, speech intermittently illogical, obscure, or irrelevant, near- continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, or difficulty in adapting to stressful circumstances.  In fact the Veteran consistently denied suicidal thoughts, plans or prior attempts.  Speech was described as clear coherent and relevant.  He never reported obsessional rituals.  While he was reported as having anger, it was never noted to result in violence or be accompanied by impaired impulse control.  He was consistently described as having appropriate appearance.  While he had depression, it was not noted to be so severe to result in an inability to function independently.  

The symptoms the Veteran currently has are also not of such nature and severity to more nearly approximate deficiencies in most areas or total impairment.  The record reflects the Veteran's predominant symptoms are flattened affect, hyperarousal, sleep problems, nightmares, anxiety and depression.  As noted above, the VA examiners and gaf scores of treating psychiatrists consistently reflect the symptoms were moderate in nature.  Significantly, despite the Veteran's symptoms and the Vet center counselor's report that he was unable to maintain any level of social interaction, the record reflects he was able to maintain effective social relationships as reflected in his relationship with this wife.  In fact, during the June 2012 VA examination the Veteran reported he was "happy now-I'm content with my wife and what life I've got left."  During a July 2012 VA examination of the heart he reported that he goes fishing occasionally with his brother-in-law and also sometimes attends church on Sundays.

Of those symptoms suggestive of a 50 percent rating, the Veteran does not have circumstantial, circumlocutory or stereotyped speech, difficulty in understanding complex commands, panic attacks more than once a week, or impaired abstract thinking or memory.  VA treatment records and examinations reflect that he has displayed flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

As noted above, the Veteran has some deficiencies in mood, as evidenced by the clinical evidence of record, and his own reports of depression, anxiety, and self-imposed isolation.  The evidence does not show deficiencies in family relations, judgment, or thinking, as evidenced by the clinical evidence, and by his own reports of having a good relationship with his wife.  Therefore, he is not deficient in most areas as described by the rating criteria.  The Veteran's GAF scores ranging from 52 to 60 also do not indicate deficiencies in most areas.  As the Veteran does not have deficiencies in most areas, the Board finds that the criteria for a 70 percent rating are not met.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (holding that a veteran may only qualify for a given disability rating under 
38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration).

The Veteran does not have any of the symptoms suggestive of a 100 percent rating. The Veteran does not have gross impairment in thought processes or communications.  The Veteran denied both auditory and visual hallucinations in all of his VA treatment sessions and at his VA examinations.  The Veteran does not have grossly inappropriate behavior, intermittent inability to perform activities of daily living, or disorientation to time or place.  The Veteran does not have a persistent danger of hurting himself or others.  Memory loss is not shown. The Veteran has at no time asserted an inability to remember his own name, his occupation, or the names of close relatives.  The Veteran's GAF scores ranging from 52 to 60 do not indicate total impairment.  As the Veteran has none of the symptoms suggestive of a 100 percent rating and there is no other evidence of total impairment, the Board finds that the Veteran does not have total social or occupational as a result of his PTSD symptoms.

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested symptoms including: sleeping difficulty, anxiety, depressed mood, flattened affect, and difficulty in establishing and maintaining effective relationships.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board finds that the criteria for a rating in excess of 50 percent have at no time been met.  In the February 2014 Informal Hearing Presentation, the Veteran, through his representative, contends that his PTSD symptoms have worsened since his initial evaluation.  However, the clinical evidence of record does not support this contention.  Rather, the clinical evidence shows that the Veteran's PTSD symptoms have improved marginally between December 2006, when his GAF score was 52, and June 2012, when his GAF score was 60.  The Veteran's assertions have been considered, and it is acknowledged that the Veteran is competent to report that on which he has personal knowledge, i.e., what comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a layperson, he is not competent to assess the nature and severity of his PTSD, because that is a complex medical question requiring expertise in the field of mental health.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  As such, the Board affords more probative value to the clinical evidence provided by medical professionals.  Accordingly, staged ratings are inapplicable.  See id. 

The Board finds that the preponderance of the evidence is against the Veteran's appeal of his initial 50 percent evaluation on a schedular basis, and on an extraschedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

TDIU Legal Criteria

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1) (2013).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment. Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2013).

The Veteran contends that he is unable to secure or maintain employment due to his PTSD symptoms.  Service connection is currently in effect for PTSD, rated as 50 percent disabling; and coronary artery disease, rated as 30 percent disabling.  The combined disability evaluation is 70 percent. 

As the Veteran has a combined disability evaluation of 70 percent, with one disability evaluated over 40 percent, he meets the criteria for consideration under 4.16(a) for TDIU.  Therefore, application of a TDIU is appropriate so long as the severity of the Veteran's service-connected disabilities warrant such a rating.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran is unable to work as a result of his PTSD.  As noted, the October 2005 Vet Center counselor's statement concluded that the Veteran is not able to maintain any level of employment due to his PTSD symptoms.  At the December 2006 VA Psychiatric examination, he reported that he has been unemployed since 2004, and that he feels relieved that he is no longer constantly "facing the public."  The VA psychiatrist concluded that the Veteran "is not able to maintain any function of and reliable level of employment."  In contrast, the June 2012 VA examiner stated that the Veteran's PTSD symptoms do not "appear to eliminate his current capacity for physical or sedentary employment."  The Veteran reported in June 2012 that his colon cancer forced him to retire, and his Social Security records support his assertion.  However, the Board finds that this determination does not preclude a finding that his PTSD symptoms also prevent him from working.  Significantly, while the June 2012 VA examiner noted the Veteran's past work history, he did not discuss the Veteran's education and past work experience as a salesman in his conclusion that he could perform physical or sedentary employment.  see Beaty v. Brown, 6 Vet. App. 532, 538 (1994) (noting that the Board's determination that the Veteran could perform sedentary work had no plausible basis in the record when the Veteran had an eighth grade education, had been a farmer for 30-40 years and repeated unsuccessful efforts to obtain non-farming employment).  In this case, the Veteran's past work required significant interaction with the public and the VA treatment records and examinations all reflect that apart from his relationship with his spouse the Veteran has increasingly isolated himself from others.  

There can be no doubt that further inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of- the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993). 

The Board is of the opinion that the point of equipoise has been reached in this matter.  Considering the entire record in light of the above, including the Veteran's PTSD symptoms as described above and the opinions that the Veteran had difficulty coping with the public, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports the assignment of a total disability evaluation based on individual unemployability due to service-connected disabilities.  38 C.F.R. § 4.16(a).


ORDER

An initial rating in excess of 50 percent for service-connected PTSD is denied.

A TDIU is granted.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


